       Case 1:19-cv-01741-BAM Document 14 Filed 07/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA FAYE NUNES,                                1:19-cv-01741-DAD-BAM
12                       Plaintiff,                     NEW CASE NUMBER:
13           v.                                         1:19-cv-01741-BAM
14    COMMISSIONER OF SOCIAL                            ORDER REASSIGNING CASE
      SECURITY,
15
                         Defendant.
16

17
            All parties in the above-captioned case have consented to magistrate judge jurisdiction
18
     over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.
19
     §636(c)(1). (Doc. Nos. 9, and 13.) Accordingly, this court reassigns this action to the docket of
20
     United States Magistrate Judge Barbara A. McAuliffe for all further proceedings, including trial
21
     and entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).
22
            To prevent a delay in documents being received by the correct judicial officer, the new
23
     case number listed below should be used on all future documents filed in this action.
24
                                            1:19-cv-01741-BAM
25
     IT IS SO ORDERED.
26
27      Dated:     July 13, 2020
                                                        UNITED STATES DISTRICT JUDGE
28
                                                        1
